Case 9:19-cv-81503-RLR Document 25 Entered on FLSD Docket 04/30/2020 Page 1 of 9



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

                                     CASE NO.: 9:19-CV-81503

  JEFFREY LINDER, M.D.,

         Plaintiff,

  vs.

  THE NORTHWESTERN MUTUAL LIFE
  INSURANCE COMPANY,

         Defendant.
                                                 /

  NON-PARTIES MITCHELL J. BEERS, MITCHELL J. BEERS, ESQ. AND/OR MITCHELL J.
    BEERS P.A.'S RESPONSES AND OBJECTIONS TO DEFENDANT'S SUBPOENA TO
      PRODUCE DOCUMENTS, INFORMATION OR OBJECTS IN A CIVIL ACTION

         Non-Parties, Mitchell J. Beers ("Beers"), Mitchell J. Beers, Esq. and/or Mitchell J. Beers,

  P.A. (collectively, Beers, P.A.), pursuant to Fed. R. Civ. P. 45, hereby files his, its responses and

  objections to Defendant's Subpoena to Produce Documents, Information or Objects in a Civil

  Action served April 30, 2020.

                        STATEMENT OF WILLINGNESS TO COOPERATE

         Non-Parties Beers and Beers, P.A. are prepared to discuss with counsel for the Defendant

  the objections set forth below for the purpose of resolving any disputes that may arise over the

  production of documents without the need for intervention by the Court.

          NON-PARTY'S RESPONSES TO DEFENDANT'S REQUEST TO PRODUCE

          1.      Copy of any non-privileged documents, communication or electronic data,
  including e-mails, texts or electronic messages or posts, between or (sent by or received by) or
  (sent to or received from) Linder, Beers and/or Beers, P.A., which mentions this lawsuit and/or
  contain any content related to the allegations in the Complaint, which is the subject of this lawsuit.
Case 9:19-cv-81503-RLR Document 25 Entered on FLSD Docket 04/30/2020 Page 2 of 9


  Linder v. The Northwestern Mut. Life Ins. Co.
  Case No.: 9:19-CV-81503
  Non-Parties Mitchell J. Beers, Mitchell J. Beers, Esq.
     and/or Mitchell J. Beers, P.A.'s Responses and
     Objections to Defendant's Subpoena to Produce
     Documents, Information or Objects in a Civil Action
  Page 2 of 9

          Response to Request No. 1:

          Objection to Request No. 1: Beers, P.A. is the referring attorney/law firm to
          Richard M. Benrubi, Esq., Benrubi Law, P.A. Pursuant to Florida Rules of
          Professional Conduct, R. 4-1.5(G), Beers, P.A. has to assume joint legal
          responsibility for the representation, agreeing to be available for consultation with
          the client and will be compensated accordingly. Therefore, Beers, P.A. cannot
          divulge any documents, communications, emails, texts or any type of messages
          which are subject to the Complaint.

          Regardless of this objection, Beers, P.A. states that there are no non-privileged
          documents responsive to this request.

          Beers states that there are no documents responsive to this request.

          2.      Copy of any non-privileged documents, communication or electronic data,
  including emails, texts, or electronic messages or posts, between or (sent by or received by) or
  (sent to or received from) Linder, Beers and/or Beers P.A., prior to, on the date of Plaintiff's
  disability or thereafter, which contain any content related to the allegations in the Complaint,
  which is the subject of this lawsuit.

          Response to Request No. 2:

          Objection to Request No. 2: Beers, P.A. is the referring attorney/law firm to
          Richard M. Benrubi, Esq., Benrubi Law, P.A. Pursuant to Florida Rules of
          Professional Conduct, R. 4-1.5(G), Beers, P.A. has to assume joint legal
          responsibility for the representation, agreeing to be available for consultation with
          the client and will be compensated accordingly. Therefore, Beers, P.A. cannot
          divulge any documents, communications, emails, texts or any type of messages
          which are subject to the Complaint.

          Regardless of this objection, Beers, P.A. states that there are no non-privileged
          documents responsive to this request.

          Beers states that there are no documents responsive to this request.

          3.      Copy of any non-privileged documents, communication or electronic data,
  including emails, texts, or electronic messages or posts, between or (sent by or received by) or
  (sent to or received from) Linder, Beers and/or Beers, P.A., which mention this lawsuit, contains
  any content related to the Disability, or the resulting injuries, damages or disability claimed by
  Plaintiff.
Case 9:19-cv-81503-RLR Document 25 Entered on FLSD Docket 04/30/2020 Page 3 of 9


  Linder v. The Northwestern Mut. Life Ins. Co.
  Case No.: 9:19-CV-81503
  Non-Parties Mitchell J. Beers, Mitchell J. Beers, Esq.
     and/or Mitchell J. Beers, P.A.'s Responses and
     Objections to Defendant's Subpoena to Produce
     Documents, Information or Objects in a Civil Action
  Page 3 of 9

          Response to Request No. 3:

          Objection to Request No. 3: Beers, P.A. is the referring attorney/law firm to
          Richard M. Benrubi, Esq., Benrubi Law, P.A. Pursuant to Florida Rules of
          Professional Conduct, R. 4-1.5(G), Beers, P.A. has to assume joint legal
          responsibility for the representation, agreeing to be available for consultation with
          the client and will be compensated accordingly. Therefore, Beers, P.A. cannot
          divulge any documents, communications, emails, texts or any type of messages
          which are subject to the Complaint.

          Regardless of this objection, Beers, P.A. states that there are no non-privileged
          documents responsive to this request.

          Beers states that there are no documents responsive to this request.

          4.      Copies of any documents relating to Linder's applications, applications for
  licensure, license and/or supporting documents, applications for membership, membership
  records, subsequent updates and documents filed, questionnaires, statements, membership
  information, malpractice insurance or claims, errors and omission information, claim records filed,
  claim interviews, notices of claims, evaluations and reports, conduct reports, investigatory reports,
  records and/or results, civil remedy notices, grievances, complaints, consent agreements,
  recommended orders, declaratory statements, records of all litigation and administrative records
  regarding the review and determination of Jeffrey Linder, and all other documents which relate,
  refer or pertain to Jeffrey Linder.

          Response to Request No. 4:

          Objection to Request No. 4: Beers, P.A. is the referring attorney/law firm to
          Richard M. Benrubi, Esq., Benrubi Law, P.A. Pursuant to Florida Rules of
          Professional Conduct, R. 4-1.5(G), Beers, P.A. has to assume joint legal
          responsibility for the representation, agreeing to be available for consultation with
          the client and will be compensated accordingly. Therefore, Beers, P.A. cannot
          divulge any documents, communications, emails, texts or any type of messages
          which are subject to the Complaint.

          Beers, P.A. objects to this request as it seeks documents protected by attorney-client
          privilege and attorney work product doctrine. Beers, P.A. objects to the phrasing
          "supporting documents, supporting documents, applications for membership,
          membership records, subsequent updates and documents filed, questionnaires,
          statements, membership information, malpractice insurance or claims, errors and
          omission information, claim records filed, claim interviews, notices of claims,
Case 9:19-cv-81503-RLR Document 25 Entered on FLSD Docket 04/30/2020 Page 4 of 9


  Linder v. The Northwestern Mut. Life Ins. Co.
  Case No.: 9:19-CV-81503
  Non-Parties Mitchell J. Beers, Mitchell J. Beers, Esq.
     and/or Mitchell J. Beers, P.A.'s Responses and
     Objections to Defendant's Subpoena to Produce
     Documents, Information or Objects in a Civil Action
  Page 4 of 9

          evaluations and reports, conduct reports, investigatory reports, records and/or
          results, civil remedy notices, grievances, complaints, consent agreements,
          recommended orders, declaratory statements, records of all litigation and
          administrative records" as being vague, ambiguous and overbroad.

          Regardless of the objection, Beers, P.A. states there are no documents responsive
          to this request.

          Beers states that there are no documents responsive to this request.

         5.     Any and all documents, communication or electronic data, relating to the cases or
  matters handled by Beers, Beers, P.A. on behalf of Linder, including but not limited to:

          (a)     Documents, pleadings, court filings, motions or other court documents, transcripts,
          of any kind (i.e., deposition, hearing, trial, testimony, other), any videotapes or recording
          (i.e., Audio, DVD, CD);

                   Response to Request 5(a):

                   Objections to Request 5(a): Beers, P.A. objects to the production of
                   documents related to the below referenced cases as it seeks production of
                   thousands of pages of court filings, including documents protected under
                   Health Insurance Portability and Accountability Act (HIPAA).

                   Beers, P.A. further objects to this request as it is overbroad, unduly
                   burdensome, harassing and seeks information that is neither relevant or
                   reasonably calculated to lead to discovery of admissible evidence, as well
                   as being ambiguous as over broad.

                   State v. Linder, 2011TR04998AXXXNB; Ticket Issued:               02-22-2011.
                   Beers represented Dr. Linder in a traffic infraction.

                            Beers, P.A. further states that any documents regarding State v.
                            Linder have been destroyed as this case is over nine (9) years old.

                            Beers states that there are no documents responsive to this request.

                   Guardianship of Diane Linder, 502014GA000642XXXXNB (II). Beers
                   represented Dr. Linder as the court-appointed plenary guardian of his
                   elderly mother.
Case 9:19-cv-81503-RLR Document 25 Entered on FLSD Docket 04/30/2020 Page 5 of 9


  Linder v. The Northwestern Mut. Life Ins. Co.
  Case No.: 9:19-CV-81503
  Non-Parties Mitchell J. Beers, Mitchell J. Beers, Esq.
     and/or Mitchell J. Beers, P.A.'s Responses and
     Objections to Defendant's Subpoena to Produce
     Documents, Information or Objects in a Civil Action
  Page 5 of 9

                            Beers, P.A. further states that there are 264 docket entries regarding
                            the Guardianship of Diane Linder.

                            Beers states that there are no documents responsive to this request.

                   Luchini v. TSA Stores, Inc., dba The Sports Authority, Inc.,
                   502016CA006098XXXXMB (AE).

                            Beers, P.A. further states that Dr. Linder was a possible expert
                            witness on damages.

                            Beers states that there are no documents responsive to this request.

          (b)   All non-privileged document, electronic data, communications or correspondence
          between or (sent by or received by) or (sent to or received from) Linder and Beers, Beers,
          P.A.

                   Response to Request 5(b):

                   See Beers. P.A.'s Response to Request No. 7.

                   Beers states that there are no documents responsive to this request.

          (c)      Any agreements, retainers, contracts between Linder and Beers, Beers, P.A.

                   Response to Request 5(c):

                   Objection to Request 5(c): Beers, P.A. objects to this request as it seeks
                   documents protected by attorney-client privilege and attorney work product
                   doctrine.

                   Beers states that there are no documents responsive to this request.

          (d)     Copies of any and all incident, accident, police, citation or other investigative
          report(s) relating to Linder.

                   Response to Request 5(d):

                   See Beers, P.A.'s Response to Request No. 5(a)

                   Beers states that there are no documents responsive to this request.
Case 9:19-cv-81503-RLR Document 25 Entered on FLSD Docket 04/30/2020 Page 6 of 9


  Linder v. The Northwestern Mut. Life Ins. Co.
  Case No.: 9:19-CV-81503
  Non-Parties Mitchell J. Beers, Mitchell J. Beers, Esq.
     and/or Mitchell J. Beers, P.A.'s Responses and
     Objections to Defendant's Subpoena to Produce
     Documents, Information or Objects in a Civil Action
  Page 6 of 9


          (e)     Any and all hospital records, medical records, medical reports, medical bills or
          other third party record relating to Linder received by Beers, Beers, P.A. from any doctors,
          physicians or medical provider who has examined, rendered treatment to Linder or
          examined his physical or mental condition.

                   Response to Request 5(e):

                   Objection to Request 5(e): Beers, P.A. objects to this request as it seeks
                   documents protected by attorney-client privilege and attorney work product
                   doctrine; it seeks the production of documents protected under HIPAA; it is
                   vague, ambiguous and overbroad.

                   Regardless of this objection, Beers, P.A. states that any documents
                   responsive to this request upon information and belief were provided to
                   counsel for the Defendant on or about February 24, 2020.

                   Beers states that there are no documents responsive to this request.

          (f)     All non-privileged statements, declarations, recordings, or affidavits made by
          Linder.

                   Response to Request 5(f):

                   See Beers, P.A.'s Response to Request 5(a).

                   Beers states that there are no documents responsive to this request.

          (g)     All non-privileged statements, declarations, recordings, or affidavits executed by
          or taken from any parties or witnesses pertaining to Linder.

                   Response to Request 5(g):

                   See Beers, P.A. Response to Request 5(a).

                   Beers states there are no documents responsive to this request.

          (h)      Copies of all medication statements or agreements involving Linder.
Case 9:19-cv-81503-RLR Document 25 Entered on FLSD Docket 04/30/2020 Page 7 of 9


  Linder v. The Northwestern Mut. Life Ins. Co.
  Case No.: 9:19-CV-81503
  Non-Parties Mitchell J. Beers, Mitchell J. Beers, Esq.
     and/or Mitchell J. Beers, P.A.'s Responses and
     Objections to Defendant's Subpoena to Produce
     Documents, Information or Objects in a Civil Action
  Page 7 of 9

                   Response to Request 5(h):

                   See Beers, P.A. Response to Request 5(e).

                   Beers states there are no documents responsive to this request.

          (i)      Copy of any and all settlement agreements involving Linder.

                   Response to Request 5(i):

                   Beers, P.A. states that there no documents responsive to this request.
                   Beers states there are no documents responsive to this request.

          (j)     Any and all photographs, movies, videos, projections, sketches or diagrams taken
          by, posted on any online medium or social media site, or created by or exchanged between
          (sent by or received by) or (sent to or received from) Linder, Beers, Beers, P.A.

                   Response to Request 5(j):

                   Beers, P.A. states that there are no documents responsive to this request.

                   Beers states that there are no documents responsive to this request.

         6.     Any and all documents, electronic data, communications, voicemails, e-mails, texts
  or messages using any other messaging application between or (sent by or received by) or (sent to
  or received from) Linder, Beers, Beers, P.A. and any other person, with all attachments or
  documents thereto, regarding or relating to Linder.

          Response to Request 6:

          See Beers, P.A.'s Response to Request 7.

          Beers states that there are no documents responsive to this request.

           7.     Any and all information, documents, electronic data, communications, voicemails,
  e-mails, texts or messages using any other messaging application sent by, sent to, received by or
  between or (sent by or received by) or (sent to or received from) Linder, Beers, Beers, P.A. and
  any other person, with all attachments or documents thereto, regarding or relating to any social
  media postings, social activities, or physical activities (including gym related activities), involving
  or relating to Linder.
Case 9:19-cv-81503-RLR Document 25 Entered on FLSD Docket 04/30/2020 Page 8 of 9


  Linder v. The Northwestern Mut. Life Ins. Co.
  Case No.: 9:19-CV-81503
  Non-Parties Mitchell J. Beers, Mitchell J. Beers, Esq.
     and/or Mitchell J. Beers, P.A.'s Responses and
     Objections to Defendant's Subpoena to Produce
     Documents, Information or Objects in a Civil Action
  Page 8 of 9

          Response to Request 7:

          Beers, P.A. will forward to counsel for Defendant a USB drive containing emails
          regarding Tee Times at PGA National Golf Course.

          Beers states that any documents responsive to this Request are incorporated on the
          USB drive containing emails regarding Tee Times at PGA National Golf Course.

          8.       Any and all other records and/or documents to:

                                                 Jeffrey Linder
                                               DOB: 04/07/1959
                                               SSN: XXX-XX-XXXX

          Response to Request 8:

          Objection to Request 8:

          Beers, P.A. objects to this request on the grounds that it is overbroad, unduly
          burdensome, harassing and seeks information that is neither relevant or reasonably
          calculated to lead to discovery of admissible evidence, as well as being ambiguous
          as over broad.

          Beers, P.A. further objects to this request in that it may seek documentation
          protected by attorney-client privilege and/or attorney work doctrine.

          Beers states there are no documents responsive to this request.

                                              Certificate of Service

          I HEREBY CERTIFY that on this 30 day of April, 2020, an exact copy of the foregoing
  was electronically filed with the Clerk of Court using the CM/ECF system which will send a
  notification of the filing (NEF) to the parties in the above-captioned action: John E. Meaher, Esq.
  and Jake Monk, Esq., Counsel for Defendant, Shutts & Bowen, LLP, 200 So. Biscayne Blvd.,
  Suite 4100, Miami, FL 33131 (jmeagher@shutts.com / jmonk@shutts.com; Richard M. Benrubi,
  Esq., counsel for Plaintiff, Benrubi Law, P.A., 1401 Forum Way, Suite 600, West Palm Beach, FL
  33401 (rbenrubi@benrubilaw.com / cgarcia@benrubilaw.com).
Case 9:19-cv-81503-RLR Document 25 Entered on FLSD Docket 04/30/2020 Page 9 of 9


  Linder v. The Northwestern Mut. Life Ins. Co.
  Case No.: 9:19-CV-81503
  Non-Parties Mitchell J. Beers, Mitchell J. Beers, Esq.
     and/or Mitchell J. Beers, P.A.'s Responses and
     Objections to Defendant's Subpoena to Produce
     Documents, Information or Objects in a Civil Action
  Page 9 of 9

                                                      MITCHELL J. BEERS, P.A.

                                                      By /s/ Mitchell J. Beers
                                                      Mitchell J. Beers, Esq.
                                                      Florida Bar No.: 197637
                                                      Prosperity Gardens, Suite 204
                                                      11380 Prosperity Farms Road
                                                      Palm Beach Gardens, FL 33410
                                                      TEL: (561)622-8100
                                                      FAX: (561)622-3460
                                                      Primary Email: mbeers@mbeerslaw.com
                                                      Secondary Email: kkey@mbeerslaw.com
